 

Exhibit 10.1

 

FIRST AMENDMENT TO CLOUD DX PERPETUAL SOFTWARE LICENSE AGREEMENT

 

THIS FIRST AMENDMENT TO THE CLOUD DX PERPETUAL SOFTWARE LICENSE AGREEMENT (this
“First Amendment”) is entered into as of March 6, 2020, by and between CLOUD DX
INC. (“Cloud Dx”), a corporation incorporated under the laws of the State of
Delaware (“Licensor”); NOVO INTEGRATED SCIENCES, INC., a corporation
incorporated under the laws of the State of Nevada (the “Parent”) and NOVO
HEALTHNET LIMITED, a wholly owned Canadian subsidiary of the Parent (the
“Licensee”) (collectively “the parties”). Capitalized terms used but not
otherwise defined in this First Amendment shall have the respective meanings
ascribed to them in the Agreement (as defined below), which will remain in full
force and effect as amended hereby.

 

WITNESSETH:

 

WHEREAS, the parties entered into that certain Cloud Dx Perpetual Software
License Agreement, dated as of February 26, 2019 (the “Agreement”);

 

WHEREAS, the Parties hereto desire to amend certain terms and provisions of the
Agreement, as set forth herein.

 

WHEREAS, the total Licensor Price of the perpetual license including an initial
bundled Pulsewave device stocking order as described in Schedule “A” (d) and the
Additional Services and Privileges as described in Schedule “D”, of the
Agreement, was CAD$1,250,000.00 (the “Licensor Fee”);

 

WHEREAS, upon closing of the Agreement, CAD$1,000,000 was paid to Cloud Dx, by
the Parent, in the form of 458,349 Parent restricted common shares, par value
$0.001, (the “Payment Shares”);

 

WHEREAS, the parties desire to define updated terms for payment of the
additional CAD$250,000 portion of the Licensor Fee which converts to USD$186,231
(the “Additional Payment”).

 

WHEREAS, the parties desire to provide the payment terms for a USD$200,000.00
one-time fee related to the Licensor granting the Licensee the herein defined
amendment payment terms (the “One-Time Fee”) to be paid in Parent restricted
common shares, par value $0.001, at a prescribed value of USD$0.40.

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants set
forth herein and for other valuable consideration, the sufficiency of which is
hereby acknowledged, the Parties hereto agree, subject to the terms and
conditions hereinafter set forth, as follows:

 

1. Amendments to the Agreement.

 

1.1 Amended Payment Terms.

 

  i. Specific to settling the Additional Payment amount of CAD$250,000
(USD$186,231) owed by the Licensee to the Licensor, the Licensor agrees to
accept a one-time payment of 465,578 Parent restricted common shares, par value
$0.001, as determined by dividing the USD$186,231 Additional Payment amount by
USD$0.40.         ii. Specific to settling the One-Time Fee amount of
USD$200,000 owed by the Licensee to the Licensor, the Licensor agrees to accept
a one-time payment of 500,000 Parent restricted common shares, par value $0.001,
as determined by dividing the USD$200,000 One-Time Fee amount by USD$0.40.

 

[Signature page follows]

 

 

 

 

IN WITNESS WHEREOF, the Parties have caused this First Amendment to be executed
and delivered by their duly authorized representatives, as of the date written
above.

 

  Licensor   CLOUD DX, INC.       By: /s/ Robert Kaul   Name: Robert Kaul  
Title: CEO

 

  Licensee   NOVO HEALTHNET LIMITED       By: /s/ Robert Mattacchione   Name:
Robert Mattacchione   Title: Chairman

 

  Parent   NOVO INTEGRATED SCIENCES, INC.       By: /s/ Robert Mattacchione  
Name: Robert Mattacchione   Title: CEO

 

 

 